       Case 3:18-cv-00080-SMR-SBJ Document 71 Filed 09/25/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF IOWA
                               EASTERN DIVISION


INTERVARSITY CHRISTIAN                    Civil Action No. 18-cv-00080-SMR-SBJ
FELLOWSHIP/USA, et al.,

              Plaintiffs,                  NOTICE OF SUPPLEMENTAL
                                           AUTHORITY
  v.

THE UNIVERSITY OF IOWA, et al.,

              Defendants.



Christopher C. Hagenow                  Eric S. Baxter*
William R. Gustoff                        Lead Counsel
Hagenow & Gustoff, LLP                  Daniel H. Blomberg*
600 Oakland Rd. NE                      The Becket Fund for Religious Liberty
Cedar Rapids, IA 52402                  1200 New Hampshire Ave. NW, Suite 700
(319) 849-8390 PHONE                    Washington, DC, 20036
(888) 689-1995 FAX                      (202) 955-0095 PHONE
chagenow@whgllp.com                     (202) 955-0090 FAX
                                        ebaxter@becketlaw.org
                                        dblomberg@becketlaw.org

                                        Counsel for Plaintiff
                                        *Admitted pro hac vice
      Case 3:18-cv-00080-SMR-SBJ Document 71 Filed 09/25/19 Page 2 of 4



   Plaintiffs submit this notice to alert the Court to a recent decision relevant to the issues raised

in the pending motions for summary judgment. See Dkts. 21, 51. In InterVarsity Christian Fellow-

ship/USA v. Board of Governors of Wayne State University, Wayne State University denied Inter-

Varsity status as a registered student organization on the ground that InterVarsity’s “constitutional

requirement that its leaders share the Christian faith was inconsistent with the school’s nondis-

crimination code.” No. 19-10375, 2019 WL 4573800, at *2 (E.D. Mich. Sept. 20, 2019) (Exhibit

A). InterVarsity sued, claiming that derecognition violated the First Amendment’s Free Speech

Clause, Free Exercise Clause, and combined Religion Clauses. The University moved to dismiss.

The district court denied the motion, with reasoning that supports this Court’s earlier ruling in

Business Leaders in Christ v. University of Iowa and a ruling for InterVarsity here.

   Concerning the free speech claims, the Michigan federal court held that the Supreme Court’s

holding in CLS v. Martinez was “expressly limited . . . to an all-comers policy” and was “not con-

trolling” with respect to the narrower nondiscrimination policy adopted by Wayne State. 2019 WL

4573800, at *7. Further, the court noted that Wayne State “allows single-sex fraternities and so-

rorities on campus and single-sex club sports teams,” as well as “many recognized student organ-

izations” that “hold themselves out on Wayne State’s website as limiting membership based on

the categories enumerated in the nondiscrimination policy.” Id. at *8. “[U]tilizing judicial experi-

ence and common sense,” the court concluded that these allegations were easily “sufficient to state

a plausible claim for a free speech violation,” as they “demonstrate[d] the existence of unwritten

exceptions to the policy” that were not extended to InterVarsity. Id.

   With respect to the free exercise claims, the court noted that “Wayne State admits it provides

exceptions from its nondiscrimination policy for (male) fraternities, (female) sororities, and (gen-

der-specific) sports teams” at the same time that it “invidiously enforces [its nondiscrimination




                                                 1
       Case 3:18-cv-00080-SMR-SBJ Document 71 Filed 09/25/19 Page 3 of 4



policy] against InterVarsity.” Id. at *4. Again, these were “more than enough factual allegations

to cross the basic threshold of a valid claim.” Id.; see also id. at *5 (further noting that Wayne State

allegedly had not deregistered “a church” and “other religious groups” that selected their leaders

“on religious grounds”).

    Finally, concerning InterVarsity’s claims under the Religious Clauses, the court was skeptical

of Wayne State’s argument that the ministerial exception “operates only as an affirmative defense

and cannot be brought as a cause of action.” Id. at *3. The court suggested that the issue was novel,

but concluded that, “insofar as religious organizations have a clear constitutional right to choose

their own ministers without interference from the government, it is far from implausible that they

may affirmatively assert a violation of such right in a 42 U.S.C. § 1983 action.” Id. at *4; see also

id. (rejecting the motion to dismiss “InterVarsity’s claim based on its right to internal autonomy

in religious affairs”).


                                                Respectfully submitted,

                                                /s/ Eric S. Baxter
                                                Eric S. Baxter*
                                                    Lead Counsel
                                                Daniel H. Blomberg*
                                                The Becket Fund for Religious Liberty
                                                1200 New Hampshire Ave. NW, Suite 700
                                                Washington, DC, 20036
                                                (202) 955-0095 PHONE
                                                (202) 955-0090 FAX
                                                ebaxter@becketlaw.org

                                                Christopher C. Hagenow
                                                William R. Gustoff
                                                Hagenow & Gustoff, LLP
                                                600 Oakland Rd. NE
                                                Cedar Rapids, IA 52402
                                                (515) 868-0212 PHONE
                                                (888) 689-1995 FAX
                                                chagenow@whgllp.com



                                                   2
Case 3:18-cv-00080-SMR-SBJ Document 71 Filed 09/25/19 Page 4 of 4



                             Counsel for Plaintiff
                             *Admitted pro hac vice




                                3
